 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM DIZON,                                      Case No.: 19-cv-01993-MMA (JLB)
12                                      Plaintiff,
                                                         SCHEDULING ORDER
13   v.                                                  REGULATING DISCOVERY
                                                         AND OTHER PRETRIAL
14   THE HERTZ CORPORATION,
                                                         PROCEEDINGS
15                                    Defendant.
16
17
18         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
19   held on November 19, 2019. After consulting with the attorneys of record for the parties
20   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
21   ORDERED:
22         1.     The Court understands that parties to litigation often enter into stipulations
23   that a trade secret or other confidential research, development, or commercial information
24   not be revealed or be revealed only in specified way. Any motion for a protective order
25   entering such stipulation(s) in this case shall be filed no later than December 6, 2019. The
26   motion shall comply with Section V. of Judge Burkhardt’s Civil Chambers Rules. If the
27   need for a protective order is not initially apparent to the parties and only becomes apparent
28   due to a later development in the case, the parties must seek leave to file a late motion for

                                                     1
                                                                               19-cv-01993-MMA (JLB)
 1   protective order, supported by good cause which includes an explanation as to why the
 2   parties could not have anticipated the need for a protective order.
 3         2.     Any motion to join other parties, to amend the pleadings, or to file additional
 4   pleadings must be filed by December 20, 2019.
 5         3.     All fact discovery must be completed by all parties by August 20, 2020.
 6   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
 7   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
 8   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking
 9   into account the times for service, notice and response as set forth in the Federal Rules of
10   Civil Procedure. Counsel must promptly and in good faith meet and confer with
11   regard to all discovery disputes in compliance with Local Rule 26.1(a). The Court
12   expects counsel to make every effort to resolve all disputes without court intervention
13   through the meet and confer process. If the parties reach an impasse on any discovery
14   issue, counsel must file an appropriate motion within the time limit and procedures outlined
15   in the undersigned magistrate judge’s chambers rules. A failure to comply in this regard
16   will result in a waiver of a party’s discovery issue. Absent an order of the court, no
17   stipulation continuing or altering this requirement will be recognized by the court.
18         Discovery motions must be filed in the time and manner directed by Magistrate
19   Judge Burkhardt (see Judge Burkhardt’s Civil Chambers Rules on Discovery Disputes
20   available on the Court’s website). All discovery motions must be filed within 30 days of
21   the service of an objection, answer, or response which becomes the subject of dispute, or
22   the passage of a discovery due date without response or production, and only after counsel
23   (and any unrepresented parties) have met and conferred to resolve the dispute and
24   complied with Section IV.B. of Judge Burkhardt’s Civil Chambers Rules.
25         4.     The parties must designate their respective experts in writing by June 25,
26   2020. The parties must identify any person who may be used at trial to present evidence
27   pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
28   retained experts. The date for exchange of rebuttal experts must be by July 23, 2020. The

                                                  2
                                                                             19-cv-01993-MMA (JLB)
 1   written designations must include the name, address and telephone number of the expert
 2   and a reasonable summary of the testimony the expert is expected to provide. The list must
 3   also include the normal rates the expert charges for deposition and trial testimony.
 4         5.     By June 25, 2020, each party must comply with the disclosure provisions in
 5   Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
 6   requirement applies to all persons retained or specially employed to provide expert
 7   testimony, or whose duties as an employee of the party regularly involve the giving of
 8   expert testimony. Except as provided in the paragraph below, any party that fails to
 9   make these disclosures will not, absent substantial justification, be permitted to use
10   evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
11   the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
12         6.     Any party must supplement its disclosure regarding contradictory or rebuttal
13   evidence under Fed. R. Civ. P. 26(a)(2)(D) by July 23, 2020.
14         7.     All expert discovery must be completed by all parties by August 20, 2020.
15   The parties must comply with the same procedures set forth in the paragraph governing
16   fact discovery.
17         8.     Failure to comply with this section or any other discovery order of the court
18   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
19   the introduction of experts or other designated matters in evidence.
20         9.     All dispositive pretrial motions, including motions for summary judgment and
21   motions addressing Daubert issues, must be filed by September 17, 2020.1 Counsel for
22   the moving party must obtain a motion hearing date from Judge Anello’s law clerk. The
23   period of time between the date you request a motion date and the hearing date may vary
24   from one district judge to another. Please plan accordingly. Failure to make a timely
25   request for a motion date may result in the motion not being heard.
26
27
     1
           This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                  3
                                                                             19-cv-01993-MMA (JLB)
 1         10.    If appropriate, following the filing of an order ruling on a motion for summary
 2   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
 3   the expiration of the deadline set forth in paragraph 9, supra, Judge Anello will issue a
 4   pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
 5   deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
 6   Rules, which provide additional information regarding pretrial scheduling.
 7         11.    A Mandatory Settlement Conference will be conducted on June 2, 2020 at
 8   1:45 p.m. in the chambers of Magistrate Judge Jill L. Burkhardt, Edward J. Schwartz U.S.
 9   Courthouse, 221 West Broadway, Suite 5140, San Diego, California 92101. Counsel or
10   any party representing himself or herself must submit confidential settlement briefs directly
11   to the magistrate judge’s chambers by May 22, 2020. All parties are ordered to read and
12   fully comply with the Chambers Rules of the assigned Magistrate Judge.
13         The confidential settlement statements should be lodged by e-mail to
14   efile_Burkhardt@casd.uscourts.gov. Each party’s settlement statement shall concisely set
15   forth the following: (1) the party’s statement of the case; (2) the controlling legal issues;
16   (3) issues of liability and damages; (4) the party’s settlement position, including the last
17   offer or demand made by that party; (5) a separate statement of the offer or demand the
18   party is prepared to make at the settlement conference; and (6) a list of all attorney and
19   non-attorney conference attendees for that side, including the name(s) and
20   title(s)/position(s) of the party/party representative(s) who will attend and have settlement
21   authority at the conference. If exhibits are attached and the total submission amounts to
22   more than 20 pages, a hard copy must also be delivered directly to Magistrate Judge
23   Burkhardt’s chambers. Settlement conference statements shall not be filed with the
24   Clerk of the Court.         Settlement conference statements may be exchanged
25   confidentially with opposing counsel within the parties’ discretion.
26   ///
27   ///
28   ///

                                                   4
                                                                              19-cv-01993-MMA (JLB)
 1         Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
 2   insured defendants with full and unlimited authority2 to negotiate and enter into a binding
 3   settlement, as well as the principal attorney(s) responsible for the litigation, must be present
 4   and legally and factually prepared to discuss and resolve the case at the mandatory
 5   settlement conference. In the case of an entity, an authorized representative of the entity
 6   who is not retained outside counsel must be present and must have discretionary authority
 7   to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
 8   punitive damages prayers). The purpose of this requirement is to have representatives
 9   present who can settle the case during the course of the conference without consulting a
10   superior.
11         Counsel for a United States government entity may be excused from this
12   requirement so long as the government attorney who attends the MSC conference (1) has
13   primary responsibility for handling the case, and (2) may negotiate settlement offers which
14   the attorney is willing to recommend to the government official having ultimate settlement
15   authority.
16         Failure to attend the conference or obtain proper excuse will be considered grounds
17   for sanctions.
18         12.    A post trial settlement conference before a magistrate judge may be held
19   within 30 days of verdict in the case.
20   ///
21
22
23   2
           “Full authority to settle” means that the individuals at the settlement conference must
     be authorized to fully explore settlement options and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25   648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
     change the settlement position of a party. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481,
26   485-86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                    5
                                                                                 19-cv-01993-MMA (JLB)
 1         13.    The dates and times set forth herein will not be modified except for good cause
 2   shown.
 3         14.    Briefs or memoranda in support of or in opposition to any pending motion
 4   must not exceed twenty-five (25) pages in length without leave of a district court judge.
 5   No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 6   Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 7   and a table of authorities cited.
 8         15.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
 9   case hereafter.
10         IT IS SO ORDERED.
11   Dated: November 21, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
                                                                                19-cv-01993-MMA (JLB)
